Title: To James Madison from James Maury, 1 November 1808
From: Maury, James
To: Madison, James



Sir,
American Consulate, Liverpool 1st. Nov: 1808.

I had the honor to write to you on the 17th. September.
A while past it was generally expected Cotton would have been much higher by this time and I cannot well account for its being as it is: however the stocks in this Country now are so much reduced that the Consumers soon must either purchase or greatly curtail this branch of Manufacture.  I have the honor to be with perfect respect Your most Obedt. Servt.

James Maury



45/f a47/}Hhdsther 1st. Pot 79/ a82/ 1st. Point74/76/ 
 of Tobacco11 a16}P Ct Do.14 a18Upland Cotton2/4 a2/ 10Sea Island3/ a 4/ 6ary2/ 4 a2/ 10Wheat14/ a15/P 70 lbs.

